Title: Robley Dunglison to James Madison, 1 February 1829
From: Dunglison, Robley
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        It* will keep the University of Virginia perpetually before the
                            public, and it will diminish the expenses of the institution by printing in its pages matter that is now issued in an
                            independent form.
                        
                    